Exhibit No. 10

UNITED RETAIL GROUP, INC.
STOCK APPRECIATION RIGHTS PLAN
- as amended April 18, 2005 -

WHEREAS, United Retail Group, Inc., a Delaware corporation (the “Company”),
desires to attract and retain the best available directors, to provide long
range inducements for them to remain associated with the Company and to provide
directors a permanent stake in the Company with the interest and outlook of
owners;

NOW, THEREFORE, the Board of Directors hereby amends and restates the United
Retail Group, Inc. Stock Appreciation Rights Plan from and after the Effective
Date (as hereinafter defined) to read in its entirety, as follows:

Section 1. Definitions. The following terms have the following meanings when
used in this Stock Appreciation Rights Plan, in both singular and plural forms:

“Additional Right” means a Director’s free standing entitlement to a payment in
accordance with Section 3.2 hereof.

“Annual Meeting” means the yearly meeting of stockholders of the Company to
elect Directors.

“Associate” means a common law employee of the Company.

“Change in Control” means the first to occur of any of the following events, but
only to the extent such event is a change in control for purposes of Section
409A of the Internal Revenue Code:

(i) Change in ownership of the Company. A change in the ownership of the Company
is deemed to occur on the date that any one person, or more than one person
acting as a group (as described in paragraph (iv)), acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company. However, if any one person or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the corporation. An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
section. This paragraph applies only when there is a transfer or issuance of
stock of the Company and the stock of the Company remains outstanding after the
transaction.


(ii) Change in effective control of the Company. Change in the effective control
of the Company occurs on the date that either (A) any one person, or more than
one person acting as a group (as described in paragraph (iv)), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company; or (B) a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. If any one person, or more than one person acting as a group, is
considered to effectively control the Company, the acquisition of additional
control of the Company by the same person or persons is not considered to cause
a change in the effective control of the Company.


(iii) Sale of a substantial portion of the Company’s assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that any one person or persons acting as a group acquire (or have acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. A
transfer of assets to an entity that is controlled by the shareholders of the
Company immediately after the transfer, or a transfer of assets by the Company
to any of the following, are not considered to be a change in the ownership of a
substantial portion of the Company’s assets for purposes of this paragraph: (A)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock; (B) an entity, 50 percent or more of the total
value of voting power of which is owned, directly or indirectly, by the Company;
(C) a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or (D) an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person described in paragraph (C). For purposes of this paragraph (iii) and
except as otherwise provided, a person’s status is determined immediately after
the transfer of the assets. For example, a transfer to a corporation in which
the Company has no ownership interest before the transaction, but which is a
majority-owned subsidiary of the Company after the transaction is not treated as
a change in the ownership of the assets of the Company.


(iv) Persons will not be considered to be acting as a group solely because they
purchase or own stock of the Company at the same time, or as a result of the
same public offering. However, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a person, including an entity, owns stock in the Company
and another corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar transaction with the Company, such shareholder
is considered to be acting as a group with other shareholders of the other
corporation only with respect to their ownership in that corporation prior to
the transaction.


“Company” means United Retail Group, Inc., a Delaware corporation.

“Director” means a duly elected and acting member of the Board of Directors of
the Company who is not an Associate.

“Disabled” means the inability of a Director to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than 12 months.

“Effective Date” means May 23, 2000.

“Holder” means the person who is, at the time of reference, entitled to receive
payment under a Right and/or an Additional Right.

“Option” means any right to purchase Shares granted under the Stock Option Plan.

“Option Price” means the price per Share at which an Option is exercisable.

“Right” means a Director’s free standing entitlement to a payment in accordance
with Section 2.2 hereof.

“Rightsholder” means a Director who holds an unexercised and outstanding Option
under the Stock Option Plan or an Additional Right.

“Shares” means units consisting of Common Stock, with par value equal to $.001
per share, of the Company with stock purchase rights attached and such
additional and substitute securities and other property as may be issuable upon
the exercise of Options.

“Stock Option Plan” means any stock option plan of the Company in effect on or
after the Effective Date, as amended.

“Value” means (a) if the Shares are listed or admitted to trading on a national
securities exchange (including the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) Stock Market), the closing price of Shares
on the principal securities exchange on which the Shares are listed or admitted
to trading on the day prior to the date of determination, or if no closing price
can be determined for the date of determination, the most recent date for which
such price can reasonably be ascertained, or (b) if the Shares are not listed or
admitted to trading on a national securities exchange but are publicly traded,
the mean between the representative bid and asked prices of the Shares in the
over-the-counter market at the closing of the day prior to the date of
determination or the most recent such bid and asked prices then available, as
reported by NASDAQ or if the Shares are not then quoted by NASDAQ as furnished
by any market maker selected from time to time by the Chairman of the Board of
the Company for that purpose, or (c) if neither (a) nor (b) is applicable, the
fair market value on the applicable date as determined by the Chairman in good
faith using factors he deems to be relevant including but not limited to any
sale of Shares to an independent third party.


SECTION 2. GRANTS OF RIGHTS.

2.1.     Formula. Beginning on the Effective Date, each Director elected at each
Annual Meeting will automatically be granted one Right for each Share issuable
upon exercise of each Option granted at the same Annual Meeting. For example, on
the Effective Date, each Director elected on that date was granted 3,000 Rights
under this Stock Appreciation Rights Plan and 3,000 Options under the Stock
Option Plan.

2.2.     Payment.Each Right granted to a Director under this Section 2 shall be
automatically exercised without notice if and when a Share is issued under the
Stock Option Plan upon the exercise of the contemporaneous Option with which the
Right is associated. As soon as practicable after such Share is issued, the
Company shall pay to the Holder for each Right an amount in cash equal to the
remainder of (i) the Value of the Share determined as of the date the Option is
exercised minus (ii) the Option Price and any applicable withholding taxes.

2.3.     Termination. In the event that the contemporaneous Option with which a
Right is associated lapses, is surrendered for cancellation or otherwise becomes
unexercisable, the Right shall terminate and the Company shall have no liability
with respect to the termination of the Right.


SECTION 3. GRANTS OF ADDITIONAL RIGHTS.

3.1.     Formula. Beginning on April 18, 2005, each Director elected at each
Annual Meeting will automatically be granted an Additional Right for each Share
issuable upon exercise of each Option granted at the same Annual Meeting. For
example, effective on and after April 18, 2005, each Director elected at an
Annual Meeting would receive 5,000 Options under the Stock Option Plan, 5,000
Rights under Section 2 of this Stock Appreciation Rights Plan and 5,000
Additional Rights under this Stock Appreciation Rights Plan.

3.2.     Payment for Additional Rights. Each Additional Right granted to a
Director under this Section 3 shall be automatically exercised without notice if
and when a Share is issued under the Stock Option Plan upon the exercise of the
contemporaneous Option with which the Additional Right is associated. The
Company shall pay to the Holder for each Additional Right an amount in cash
equal to the remainder of (i) the Value of the Shares determined as of the date
the Additional Right is automatically exercised minus (ii) the Option Price and
any applicable withholding taxes. Payment shall be made to the Holder on the
tenth anniversary of the date of grant of the Additional Right (or such earlier
date specified in the Additional Right as its expiration date) regardless of
when the Additional Right is automatically exercised, provided that payment
shall be made if, prior to the expiration date set forth in the Additional
Right, the Director dies, becomes Disabled or separates from service as a
Director or there occurs a Change in Control. The Company shall accelerate a
portion of the payment of the Additional Right to pay (i) the Federal Insurance
Contributions Act tax imposed under Sections 3101 and 3121(v)(2) of the Internal
Revenue Code on the Additional Right and (ii) income tax withholding on the
accelerated payments.

3.3.     Termination. In the event that the contemporaneous Option with which an
Additional Right is associated lapses, is surrendered for cancellation or
otherwise becomes unexercisable, the Additional Right shall terminate and the
Company shall have no liability with respect to the termination of the
Additional Right.


SECTION 4. ADMINISTRATION.

4.1.     Powers of Chairman. The Chairman of the Board of the Company will have
the power to do the following:

4.1.1.     To maintain records relating to Rightsholders and Holders;

4.1.2.     To prepare and furnish to Rightsholders and Holders all information
required by applicable law;

4.1.3.     To construe and apply the provisions of this Stock Appreciation
Rights Plan and to correct defects and omissions therein;

4.1.4.     To engage assistants and professional advisers;

4.1.5.     To provide procedures for determination of claims under this Stock
Appreciation Rights Plan;

4.1.6.     To make any factual determinations necessary or useful under this
Stock Appreciation Rights Plan; and

4.1.7.     To adopt and revise rules, regulations and policies under this Stock
Appreciation Rights Plan.

4.2.     Binding Effect of Actions.All actions taken by the Chairman under this
Stock Appreciation Rights Plan will be final and binding on all persons.

4.3.     Indemnification.The Chairman shall not be personally liable for any
action, interpretation or determination made with respect to this Stock
Appreciation Rights Plan and shall be fully indemnified and protected by the
Company with respect to any liability he may incur with respect to any such
action, interpretation or determination, to the extent permitted by applicable
law and to the extent provided in the Company’s Certificate of Incorporation and
By-laws, as amended from time to time.


SECTION 5. RIGHTS OF HOLDERS.

5.1.     Amendment. Rights granted prior to this April 18, 2005 amendment shall
remain in full force and effect in accordance with the terms of the Stock
Appreciation Rights Plan as in effect on the date the associated Option was
granted and shall not be impaired or affected by this amendment. Rights shall
continue to be automatically granted and automatically exercised pursuant to
Section 2 hereof as if this Stock Appreciation Rights Plan had not been amended.
The provisions of Section 3 for Additional Rights shall be deemed to be a
separate program and not a modification of the program for the grant of Rights
as in effect prior to this April 18, 2005 amendment. No amendment to this Stock
Appreciation Rights Plan or any grant hereunder shall be made so as to impair or
adversely alter the rights of any Holder without such Holder’s consent or
constitute a material modification of the provisions hereof in effect prior to
October 3, 2004 in contravention of the provisions of Section 409A of the
Internal Revenue Code.

5.2.     No Right to Employment.Nothing in this Stock Appreciation Rights Plan
or in any Right or Additional Right will confer upon any Director any right to
continue in office.

5.3.     Successors and Assigns.The obligations of the Company under this Stock
Appreciation Rights Plan will be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

5.4.     Rights as Stockholder.No Holder will have any of the rights of a
stockholder of the Company.

5.5.     Beneficiaries and Assignment of Rights and Additional Rights.No Right
or Additional Right may be assigned, pledged, hypothecated, given, or otherwise
transferred by the Holder, except that (i) a Rightsholder will be entitled to
designate a beneficiary of the Right or Additional Right upon the Rightsholder’s
death by delivering such designation in writing to the Vice President-Associate
Services of the Company, (ii) if no such designation is made by the
Rightsholder, the Right or Additional Right will be transferred upon the
Rightsholder’s death as determined under the applicable laws of descent and
distribution, (iii) a Right or Additional Right shall be transferred in
accordance with a qualified domestic relations order (as defined in the Internal
Revenue Code), and (iv) a Holder may sell and assign a Right, but not an
Additional Right, to the Company for a price agreed by the Holder and the
Chairman of the Board of the Company to be fair and in the best interests of the
Company and its stockholders. If a Holder suffers a Disability and does not have
the capacity to receive a payment, such payment will be made to the Holder’s
guardian or attorney-in-fact.

6.     Miscellaneous.

6.1.     Notices.Notices permitted to be made under this Stock Appreciation
Rights Plan will be sufficiently made if personally delivered or sent by
first-class certified mail addressed (i) to the Holder at the Holder’s address
as set forth in the books and records of the Company, or (ii) to the Company at
the principal office of the Company to the attention of the Vice
President-Associate Services. Any party may change its address through the
method described above.

6.2.     Captions.The captions and section numbers appearing in this Stock
Appreciation Rights Plan are inserted only as a matter of convenience. They do
not define, limit, construe or describe the scope or intent of the provisions of
this Stock Appreciation Rights Plan.

6.3.     Applicable Law.This Stock Appreciation Rights Plan will be governed by
and interpreted, construed, and applied in accordance with the laws of the State
of New Jersey to the extent that they apply.

6.4.     Severability.The provisions of this Stock Appreciation Rights Plan are
intended to comply with all legal requirements, including, without limitation,
Section 409A of the Internal Revenue Code. Any provisions of this Stock
Appreciation Rights Plan that are held illegal or invalid for any reason shall
be null and void ab initio. If any provisions of this Stock Appreciation Rights
Plan are held illegal or invalid for any reason, such illegality or invalidity
will not affect the remaining parts of the Plan, and the Plan will be construed
and enforced as if the illegal or invalid provision had not been included.

6.5.     Interpretation.The provisions of this Stock Appreciation Rights Plan
with respect to a Right shall be interpreted, construed and applied as much as
possible in a manner consistent with the interpretation, construction and
application of the Stock Option Agreement for the contemporaneous Option with
which the Right is associated.

6.6 Termination.The Company reserves the right to terminate this Stock
Appreciation Rights Plan at any time, provided that termination of the Plan
shall not terminate Rights or Additional Rights granted prior to the effective
date of termination of the Stock Appreciation Rights Plan.